Citation Nr: 1446217	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  04-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  During the pendency of this appeal, the Veteran's claims folder was transferred to the Pittsburg RO Foreign Cases Division as the Veteran resides in Germany.  

The Board remanded this case in November 2007 for further development.  The case has been returned to the Board.  

Subsequent to issuance of the August 2011 supplemental statement of the case (SSOC), additional medical evidence was associated with the claims file.  The Veteran has not waived review by the agency of original jurisdiction (AOJ) of this evidence; however, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS), and finds that it does not include any additional relevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA medical examination to assess the current severity of his service-connected pseudofolliculitis barbae, as the May 2010 VA examiner failed to comply with the November 2007 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Also, additional medical evidence has been added to the claims file after the August 2011 SSOC.  The medical evidence is written in German without an accompanying certified English translation.  On remand, the AOJ should translate these pages into English in order to facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected pseudofolliculitis barbae.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  Ensure that any treatment records obtained are translated into English.  

2.  Translate the German documents submitted in April 2013 (currently located in Volume 2) into English.  The translated documents must be associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected pseudofolliculitis barbae.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Please request that the examiner read the following REASONS FOR REMAND below:

In November 2007, the Board directed that the Veteran be examined in order to assess the severity of his service-connected pseudofolliculitis barbae.  Specifically, the Board requested that the examiner indicate whether there are any scars associated with his service-connected pseudofolliculitis barbae.  If so, the Board directed the examiner to indicate the number of scars and approximate measurements, whether the surface contour of the scars are elevated or depressed on palpation, whether the scars are adherent to underlying tissues, whether the scars are unstable and/or painful, whether the underlying soft tissue is missing, and whether the skin texture is abnormal or indurated and inflexible.  The examiner was also asked to document the presence of any lesions, bald spots in the beard area, pimples, and cysts, and whether there is flare-up, crusting, or ulceration.  The Board also requested that the examiner indicate the percentage of the exposed area the pseudofolliculitis barbae covers, and the length and type of treatment it requires.  See the November 2007 Board remand.  

In response to the November 2007 remand directives, the Veteran was afforded a VA examination for his service-connected pseudolliculitis barbae in May 2010.  Upon physical examination testing, the examiner noted the presence of multiple caved-in scars with post acne on the cheeks.  In the beard area, there were follicular papules and retrograde subsequent ingrown beard hair.  There was no tenderness present, findings of deep red inflammatory nodes, or the presence of folliculitis.  The examiner noted that there was less hair showing under the chin than in the lateral area of the beard, but there were no findings of abnormal bald spots or evidence of ulcerations.  Over the entire pilose back of the head, the examiner reported multiple indented scars, multiple active inflammations, very painful abscess formations, and folliculitis.  Finally, the examiner noted that pursuant to respective literature, the skin of the entire head of an adult corresponds to approximately 9% of the entire body surface.  The palm of a hand corresponds to about 1% of the entire body surface of the skin; and therefore, the skin on skull affected is congruent with approximately 4% of the entire body surface.  

Although the examiner physically examined the Veteran and noted the presence of several scars on his head, there is no indication as to whether the scars are attributable to the service-connected pseudofolliculitis barbae, and if so, the examiner did not describe the scars as requested in the November 2007 Board remand.  The examiner also did not describe the total area of the Veteran's body affected by his pseudofolliculitis barbae and type of treatment it requires.  

Because the examiner did not answer the questions as requested, an additional examination is required.  

The examiner must conduct all indicated tests and studies.  The examiner must identify all pseudofolliculitis barbae pathology found to be present, and describe the nature, extent, location, surface area affected, frequency, and severity of such pathology.  The examiner must identify whether the predominant disability is productive of (1) disfigurement of the head face, or neck; or (2) scars; or (3) dermatitis; or manifestations analogous to one of these three.  

The examiner must also describe the total area of the Veteran's body that is affected by his pseudofolliculitis barbae.  In providing this description, the examiner must state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (i.e., the face and neck) that are affected.  

The examiner must also indicate whether the Veteran's pseudofolliculitis barbae scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination.  The examiner must indicate whether any of the scars cause any limitation of the affected part.  

Additionally, the examiner must indicate whether systemic therapy, such as corticosteroids or other immunosuppressive drugs were required during the last 12-month period, and, if so, whether this therapy was (1) constant or near-constant, (2) required for a total duration of 6 weeks or more, but not constantly, during the last 12-month period, (3) or required for a duration of less than 6 weeks during the past 12-month period.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his agent must be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



